              Case 1:18-cv-01439-SAB Document 23 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID JACOBSON,                                     Case No. 1:18-cv-01439-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         SUPPLEMENTAL BRIEF REGARDING
13           v.                                          MOTION FOR ATTORNEY FEES

14   COMMISSIONER OF SOCIAL SECURITY,                    FIVE DAY DEADLINE

15                  Defendant.

16

17          Plaintiff David Jacobson (“Plaintiff”) filed this action seeking judicial review of a final

18 decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his

19 application for disability benefits pursuant to the Social Security Act. The action was voluntarily
20 remanded for further proceedings at the stipulation of the parties. On remand, Plaintiff was

21 found to be disabled and awarded past due benefits.

22          On September 30, 2020, Plaintiff filed a motion for an award of attorney fees pursuant to

23 42 U.S.C. § 406(b). In the motion, counsel states that she is seeking a net award of attorney fees

24 in the amount of $32,986.76. (ECF No. 20 at 1.) Plaintiff also states that past due benefits in the

25 amount of $37,412.90 were withheld for the payment of attorney fees and she is reducing this

26 amount by $14,062.17 for approval of a gross fee in the sum of $23,350.73. (Id.) Upon receipt
27 of this sum, counsel will refund Plaintiff the $4,426.14 in EAJA fees that were previously paid in

28 this matter. (Id.) Using this gross figure, the net fees requested would be a net award of


                                                     1
              Case 1:18-cv-01439-SAB Document 23 Filed 10/15/20 Page 2 of 2


 1 $18,924.59, not the $32,986.76 stated in the motion. In her declaration, Counsel states that she is

 2 requesting the reduced fee of $23,350.73. (ECF No. 20-1 at 2.)

 3          While it appears that the request for $32,986.76 is a typographical error, the Court shall

 4 require counsel to clarify the gross amount of attorney fees that are being sought by the motion

 5 for attorney fees filed on September 30, 2020.

 6          Additionally, the fee agreement included in the motion for attorney fees only covers the

 7 administrative level and explicitly states that it does not apply to representation at the United

 8 States District Court. In determining whether the fees requested are reasonable, the district court

 9 must respect “the primacy of lawful attorney-client fee agreements,” and is to look first at the

10 contingent-fee agreement, and then test it for reasonableness.” Crawford v. Astrue, 586 F.3d

11 1142, 1148 (9th Cir. 2009). Plaintiff shall submit the fee agreement that covers representation at

12 the district court level or provide legal authority that the fee agreement that has been provided

13 covers the representation for the purposes of a 406(b) fee request.

14          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

15 this order, Plaintiff shall file supplemental briefing clarifying the amount of attorney fees that are

16 sought by the motion filed on September 30, 2020 and addressing the fee agreement that covers

17 representation in district court.

18
     IT IS SO ORDERED.
19
20 Dated:      October 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                      2
